Norval, J.,
concurs.
Maxwell, J., dissenting.
Being unable to concur in the decision of the majority of the court, I deem it my duty to state the reasons for such non-concurrence. The plaintiff’s railway runs between the defendant in error’s residence and the public road, and he has applied under the statute to require the company to leave an open way between his residence and the public road. On the trial of the cause in the court below judgment was rendered in his favor, from which the railway company brings the cause into this court.
Sec. 106, chap. 16, Compiled Statutes, provides: “When ' any person owns land on both sides of any railroad the corporation owning such railroad shall, when required so to do, make and keep in good repair one causeway or other adequate means of crossing the same.”
Sec. l,art. l,chap. 72, Compiled Statutes,provides: “That every railroad corporation whose lines of road or any part thereof is open for use, shall, within six months after the passage of this act, and every railroad company formed or to be formed, but whose lines are not now open for use, shall, within six months after the lines of such railroad or any part thereof are open, erect, and thereafter maintain, fences on the sides of their said railroad, or the part thereof so open for use, suitably and amply sufficient to prevent cattle, horses, sheep, and hogs from getting on the said railroad, except at the crossings of public roads and highways, and within the limits of towns, cities, and villages, with *336opens, or gates, or bars at all the farm crossings of such railroads for the use of the proprietors of the lands adjoining such railroad.”
These statutes are in pari materia and are to be construed together. It will be observed that, under see. 106, chap. 16, the railway company is required, when requested so to do, to make and' keep in good repair one causeway or other adequate means of crossing the railway. The compound word “causeway” appears to be derived from the Latin words via ealaiata — a way paved with limestone. The present meaning of the word is a way raised above the natural level of the ground by earth, stones, etc., and when applied to a railway crossing it evidently means a suitable passage way across the track and right of way. If it would be inconvenient to construct a causeway, then the railway company must provide other adequate means of crossing the track and right of way. Sec. 1 of chap. 72 requires farm crossings of railroads to be with opens, gates, or bars. There are three Classes of cases therefore provided for by statute and the question of what is an adequate crossing is a question of fact, considering all the circumstances of each case. If a crossing is but little used, then bars may be sufficient and would be an adequate provision. If the crossing is used to a greater extent, then gates may be sufficient, but if the crossing is in constant use — as where the railway intervenes between the public road and the residence of the land-owner, then an adequate crossing would be an open way. The words “ with opens” are evidently designed to apply to cases of that kind, otherwise they have no meaning whatever.
Railways have become a matter of public necessity, and under the statutes of this state there is but little restriction upon the right of a railway corporation to construct roads wherever its inclination may suggest. From the necessity of the case the property of private individuals must sustain injury by the running of such roads. This, however, *337is borne by tbe land-owners because of the public necessity for railways. In many cases it is unavoidable in constructing the roads to cut off access from the highway to the residence of the land-owners. The law, therefore, has provided a safeguard in the land-owner’s favor and reduces his inconvenience and damage to his property to the minimum by requiring the company to furnish adequate means of crossing the railway and access to the public road. And where gates or bars would not furnish the adequate conveniences, then the company must leave an open way so that the owner of the land may pass and re-pass without the delay and danger incident to taking down and putting up bars or opening or shutting gates. The trifling cost to the company of putting in a crossing of that kind is as nothing compared to the benefit derived by the occupier of the land. It would be intolerable to require a land-owner, whose land was cut off from communication with the public road and who had occasion to cross the railway many times each day, to open and shut gates each time that he crossed the same. His rights should be considered as well as those of the railway company. No person would desire to purchase a farm on which to reside where it was necessary to open and shut two gates and cross a railway track in order to reach the dwelling house; and such a farm would be practically unsalable at the price of lands adjoining not intersected by a railway. Compared to the loss of the land-owner the expense of the company in maintaining an open way for his convenience is but a trifle, and it is but reasonable to suppose that such crossing was within the contemplation of the parties when the right of way was acquired.
The court below found that the open way was the only adequate means of crossing, and this court cannot say, as a matter of law, that such way is not required. The words “with opens” are entirely ignored in the majority opinion, although they evidently refer to a class of cases not *338provided for where gates or bars would be a sufficient means for a farm crossing.
The judgment of the court below in my view is right and should be affirmed.